Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 DETAILED ACTION
Claim 1-9, 11-13 and 18-25 are pending 
Claims 1-8 are withdrawn from examination as being drawn to a nonelected specie. 
Claims 9, 11-13 and 18-25 are  under consideration in the instant office action.
 
Election/Restrictions
Applicant’s election without traverse Group II, claims 9,11-13 and 18-25  in their response dated 08/05/2020 is acknowledged.
 Claims 1-8 are withdrawn from examination as being drawn to a nonelected specie. 
Claims 9,11-13 and 18-25  are under examination and the requirement for restriction is made final.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 12/28/2018, 08/12/2020 and 01/19/2021 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, it has been placed in the application file and the information therein has been considered as to the merits. See attached copy of the PTO-1449.
Priority
This application is a U.S. National phase application under 35 U.S.C 371 of PCT application PCT/SG2017/050336, filed 07/03/2017, which claims benefit under Title 35 U.S.C 119 to Singapore  patent application no. SG10201605436U filed on 07/01/2016.   receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 11-13 and 18-20 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
 Claim 11  and dependent claims 12-13 and 18-20 are vague and indefinite because the claim as written is not clear and it is impossible to ascertain the metes and bounds of the limitations in the claim as to the definition of the polycationinc aliphatic amine is confusing. Claim  11 recites both “wherein the polycationic aliphatic amine has at least 3 or more amino groups, of which two amino groups are terminal amino groups” and “wherein the polycationic aliphatic amine(s) has at least 2 or more amino groups of which 2 amino groups are terminal amino groups” in the claim. As such it is unclear if the polycationic aliphatic amine has to have atleast 3 or atleast 2 amino groups. 


Claim Rejections - 35 USC § 112, First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9,11-13 and 18-25  are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for a method for the  promoting re-epithelialization of a wound or for treating a non-healing wound  is as recited in claim 9 and 11 with polycationic aliphatic amine where in the amines are Spermine and Spermidine, does not reasonably provide enablement for a method  for promoting reepithelization of a wound or for treating a non-healing wound by administering a compositions comprising any polycationic aliphatic amine  including putrescine wherein the polycationic aliphatic amine has at least 3 or more amino groups, of which two amino groups are terminal amino groups; wherein the pharmaceutical composition further comprises any one or more selected from the group consisting of a decarboxylated S- adenosylmethionine and an inhibitor of ornithine decarboxylase 1 (ODC1);.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.

Pursuant to In re Wands,  858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), one considers the following factors to determine whether undue experimentation is required: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E)  The level of predictability in the art; (F)  The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  Some experimentation is not fatal; the issue is whether the amount of experimentation is “undue”; see In re Vaeck, 20 USPQ2d 1438, 
Nature of the invention and breadth of the claims:   
The invention is drawn to a method of promoting re-epithelialization of a wound or treating a wound and a method of treating a non-healing wound in a subject, comprising administering a pharmaceutically effective amount of a composition to the subject suffering from said non-healing wound; wherein the composition comprises a pharmaceutical composition comprising at least one polycationic aliphatic amine, wherein the polycationic aliphatic amine has at least 3 or more amino groups, of which two amino groups are terminal amino groups; wherein the pharmaceutical composition further comprises any one or more selected from the group consisting of a decarboxylated S- adenosylmethionine and an inhibitor of ornithine decarboxylase 1 (ODC1). The claims are broad in that they include any polycationic aliphatic amine which has greater than 3 amino groups. 
The invention is directed toward the treatment of disease and is therefore physiological in nature.  It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved,” and physiological activity is generally considered to be an unpredictable factor. See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).

State of the prior art/Predictability or unpredictability of the art: 
The state of the prior art is that the pharmacological art involves screening in vitro and in vivo to determine which compounds exhibit the desired pharmacological activities (i.e. .
The present claims relate to the mechanism underlying the treatment of
the claimed diseased with the compounds of the instant invention. Although
the discovery of such a mechanism may be an important piece of scientific knowledge, it still needs to be turned into a practical application in the form of a specified actual treatment of the pathological conditions.
Additionally, it is noted that the pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for biological activity. In re Fisher, 427 F.2d 833, 166 USPQ 18 (CCPA 1970) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute. In the instant case, the claimed invention is highly unpredictable since one skilled in the art would recognize that in regards to therapeutic effects of the above listed diseases, whether or not the disease is affected by the agent set forth in the invention.  In the instant claims, applicants recite a combination of polycation aliphatic amines, with decarboxylated S-adenosylmethionine and ODC1 inhibitor. This is however contradictory as to what the art teaches, 
Wang et al. (Abstract, American Journal of physiology 1990, 259, (4, Pt.1) teaches that oral administration of polyamines, such as putrescine, Spermine  and spermidine immediately after stress increased the normal rate of healing of stress ulcers in gastric mucosa,  and prevented the inhibition of repair  caused by DFMO, an ODC  inhibitor. They specifically teach that the healing process, which was significant by 12 h, was inhibited by DL-α-difluoromethylornithine (DFMO), a specific inhibitor of ODC and that 
Nagoshi et al. (Abstract, Biochimica et Biophysica Acta, General Subjects
(2003), 1619(2), 187-192) teaches that Polyamines are shown to contribute to repair after damage in the gastric mucosa. They further teach that the reduction of wound size upon treatment with hepatocyte growth factor was inhibited by addition of  DL-α-difluoromethylornithine (DFMO), an inhibitor of a rate-limiting enzyme (ornithine decarboxylase) of polyamine biosynthesis, to the culture medium. However, the
inhibitory effect by DFMO was reversed by pretreatment with spermidine, but not
with putrescine. Intracellular levels of polyamines in the whole confluent cells, including
the cells around the denuded area, were not changed by addn. of HGF,
but putrescine and spermidine levels were decreased by further addn. of DFMO. 
So the prior art teachings suggests that the polyamines and the ODC inhibitor such as DFMO act in opposing manner when it comes to wound healing. It also teaches that putrescine and spermidine do not act in the similar manner. 
Applicants own disclosure recites that It was also shown that increased AMD1 levels are accompanied by a decrease in putrescine and an increase in Spermine/spermidine levels at the wound edge. Given the observed change in polyamine levels on wounding, the influence of a topical application of putrescine, spermidine, and Spermine on cell migration of keratinocytes following a scratch assay (Fig. 6a and 6b) was analyzed. Putrescine treatment caused an inhibition of keratinocyte migration and a delay in 
The pharmacological art requires the screening of potential drug candidates in vitro and in vivo to determine if the drug candidates exhibit the desired pharmacological activities.  Typically, this process includes in vitro laboratory screening, preclinical in vivo screening, and three phases of clinical trials.  Once this arduous process has been successfully completed by a drug candidate, subsequent drug candidates will benefit from the established proof of concept.  The subsequent drug candidates must demonstrate a substantial correlation between their biological activity and that of the known drug candidate. Target based chemical screening does not conclusively establish the clinical utility of the compound which shows its activity in the initial screen. Sams-Dodd (Drug discovery today, Volume 10, number 2, 2005, pages 139-147  ) teaches that treatments developed for genetic targets through target-based drug discovery will only have limited impact on disease treatment and for mechanistic targets, proper target validation requires demonstration of therapeutic benefit of a compound belonging to the chemical class that ultimately will be used for clinical trials in a disease model using a clinically relevant treatment regime which requires proper validation of the compounds positive in the screen (page 143, left col.).  Sams-Dodd further emphasizes the increased risk of the ineffectiveness of the screened positives in the final assay due to lack of proper validation. Sams-Dodd concludes that there is a strong decline in the number of new molecules identified by target based screening entering clinical testing and emphasizes the complexity of the physiological role of the 
As such State of the prior art with regard to wound healing by combination of polyamines, with ODC inhibitor and decarboxylated S-adenosylmethionine is poor and non-existent. Accordingly, the study of the wound healing treatment with combination of as instantly claimed   can be considered as being nascent technology.  It is noted in MPEP 2164.03 that the amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). The “amount of guidance or direction” refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention. The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification. In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling. >See, e.g., Chiron Corp. v. Genentech Inc., 363 F.3d 1247, 1254, 70 USPQ2d 1321, 1326 (Fed. Cir. 2004) (“Nascent technology, however, must be enabled with a specific and useful teaching.'  The law requires an enabling disclosure for nascent technology because a person of ordinary skill in the art has little or no knowledge independent from the patentee' s instruction. .” The “predictability or lack thereof” in the art refers to the ability of one skilled in the art to extrapolate the disclosed or known results to the claimed invention. If one skilled in the art can readily anticipate the effect of a change within the 
Level of skill in the art
The level of ordinary skill in the art may be found by inquiring into: (1) the type of problems encountered in the art; (2) prior art solutions to those problems; (3) the 
Based on the typical education level of active workers in the fields of Medicinal chemistry, biology, biochemistry, and pharmacology, as well as the high degree of sophistication required to solve problems encountered in the art, the Examiner finds that a person of ordinary skill in the art would have at least a college degree in one of the fields identified above and at least four years of work experience; i.e. a masters or doctorate level scientist.
The amount of guidance and existence of working examples provided by the inventor.
 A disclosure should contain representative examples which provide reasonable assurance to one skilled in the art that the claimed method is effective in treating the full scope of inflammatory disorders as claimed.  However, the specification does not provide any working examples for the method as claimed either in-vitro or in-vivo which shows the activity of the agents  polyamines with ODC inhibitor and decarboxylated S-adenosylmethionine  as claimed in combination as being successful reepithelization of wounds or  healing and treating wounds especially those which are non-healing.  Applicant has not demonstrated sufficient guidance provided in the form of administration profiles or treatment of representative types of wounds or reference to 
With regards to working example, Applicant shows examples with only the polyamines Spermine, Spermidine and putrescine, No examples are shown with the combination as claimed. It is further noted that in their example [00109] applicants report the Spermine/spermidine to have an effect opposite to that of Putrescine, which puts the use of any and every known polyamine with more than 3 amine groups to have the desired effect on wound healing as instantly claimed. 
Lack of a working example is a critical factor to be considered, especially in a case involving an unpredictable art.  See MPEP § 2164.
Quantity of experimentation necessary:
Generally speaking, the amount of experimentation to transform a molecule into medicine is vast and the success thereof is low.  Recent statistics indicate that the attrition rates during drug development remain high.  See Schafer et al. Drug Discovery Today 2008, 13 (21/22), 913-916.  The article makes clear that there are many steps necessary to promote a new molecular entity toward its clinical use, any one of which is cumbersome.  For instance, the authors found that "proof of concept trials have failed when the decision to enter clinical development was based on preclinical experiments using the wrong compound, the wrong experimental model, or the wrong endpoint.” It can be gleaned from this article that a plethora of experimentation is needed just to identify the best compound (i.e. one amongst many in a Markush-type claim), which preclinical tests are predictive of clinical success, and which diseases are the best to target.  There is generally a vast amount of experimentation to take a drug from bench 
Conclusion:
Thus, the specification fails to provide clear and convincing evidence in sufficient support for practicing the invention as claimed. Thus, factors such as “sufficient working examples” “guidance'  and “predictability”, etc. have been demonstrated to be sufficiently lacking in the instantly claimed methods.   In view of the breadth of the claims, the chemical nature of the invention, one having ordinary skill in the art would have to undergo an undue amount of experimentation to use the invention commensurate with the scope of the claims.
Genentech, 108 F.3d at 1366, states that “a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion” and “[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable”.
Therefore, in view of the Wands factors discussed above, to practice the claimed invention herein, a person of ordinary skill in the art would have to engage in undue experimentation to test the method with the compounds encompasses in the instant 
Conclusion
Claims 9,11-13 and 18-25  are rejected. No claims are allowed
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITHA RAO whose telephone number is (571)270-5315.  The examiner can normally be reached on Mon-Fri 7 am to 4 pm..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on (571) 272-5514.    The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAVITHA M RAO/Primary Examiner, Art Unit 1629